Exhibit 99.1 Annual and Special Meeting of Shareholders of PRECISION DRILLING CORPORATION May 12, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations - Section 11.3 In respect of the annual and special meeting (the "Meeting") of holders of common shares of Precision Drilling Corporation (the "Corporation"), the following sets forth a brief description of each matter which was voted upon at the Meeting and the outcome of the vote: Description of Matter Votes For Percent Votes Against/ Withheld Percent 1. Ordinary resolution to approve the election of the following nominees to serve as the directors of the Corporation for the ensuing year, or until successors are duly elected or appointed: William T. Donovan 99.66% 0.34% Brian J. Gibson 99.67% 0.33% Robert J.S. Gibson 99.64% 0.36% Allen R. Hagerman 99.72% 0.28% Stephen J.J. Letwin 99.39% 0.61% Patrick M. Murray 99.70% 0.30% Kevin A. Neveu 99.58% 0.42% Frederick W. Pheasey 99.70% 0.30% Robert L. Phillips 90.51% 9.49% Trevor M. Turbidy 99.63% 0.37% 2. Ordinary resolution to approve the appointment of KPMG LLP as auditors of the Corporation to hold office until the next annual meeting of shareholders at a remuneration to be fixed by the board of directors. 99.20% 0.80% 3. Ordinary resolution to approve the adoption of a new deferred share unit plan of the Corporation. 97.80% 2.20% 4. Advisory resolution to approve the Corporation's approach to executive compensation. 98.25% 1.75%
